DETAILED ACTION
This action is responsive to the Applicant’s response filed 4/30/21.
As indicated in Applicant’s response, claims 1, 11-12 have been amended.  Claims 1-12 are pending in the office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11-12 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Santori et al, USPubN: 2005/0039160 (herein Santori) in view of Zeabari et al, USPubN: 2018/0347252 (herein Zeabari), Solanki, USPN: 7,529,268 (herein Solanki), Maki et al, USPubN: 2015/0349471 (herein Maki), and Ohashi et al, USPubN: 2017/0118816 (herein Ohashi) 
As per claim 1, Santori discloses a software development support device comprising:
a selection section (e.g. menu - para 0015; from a palette - para 0016; para 0137-0139)  for selecting a control object (operation, signal analysis function - para 0014; para 0017; selected by a user, functionality to control - para 0019; para 0108; functionality of ... the controller, signal analysis function - para 0123; select ... from a menu - para 0137 ; user may select - para 0315) of an Electronic Control Unit (ECU - para 0123; Fig. 3A) based on an an input (para 0017) from an operation input section (e.g. para 0015, 0032, 0037, 0040-0041, 0104, 0136-0137; para 0430-0431, 0435);
an operation setting section) wherein an operation of the Electronic Control Unit (ECU - Fig. 7; para 0257-0259; controller 92, ECU for a car, to perform functions of the model, real physical system, car engine - para 0123-0124) is set (specified operations, control execution of Notel: GUI control - para 0019, 0100 - via an interface layout - Figs 17 - with offered, interactive options responsive to input - Fig. 15 - for specifying, configuring -para 0034, 0040-0041 - the a control commands - para 0049, 0108; set triggers and timing, para 0253 - to run, abort, or trigger an operations reads on operation setting associated with a target ECU instrument - para 0120, 0122; controller 92, ECU for a car - para 0123; controller 92 real plant, real car, para 0126 - to perform a control functionality on basis of user input and specifications made via a GUI - operation input section - on the control object) based on the input (see above; user input - Fig. 5; para 0315; user invocation - para 0435; Fig. 10) from the operation input section (see above)
A) Santori does not explicitly disclose control object for the ECU in terms of:
wherein the control object includes a slave ECU and a load connected to the slave ECU.
Analogous to Santori editor and user-based environment for programming or configuring a controller’s operations, Solanki discloses user interface for monitoring and manipulating devices in a electronic system, and modification of devices behavior via embedded software (Fig. 1, col. 2 li. 1-18) in accordance to SW protocol and related characteristics (col.2 li. 36-52), using a command record (col. 4 li. 20-32; Fig. 4-5) to set protocol fields, message type and identification of the devices, such as slave device receiving message from master devices (col. 2 li. 53 to col .3 li. 12), including command description set between source devices and destination devices (Fig. 2-5), such as a request/acknowledgement paradigm (ECU as busmaster, ECU is slave - Fig. 6) where a master request directed as command to a slave device is programmed in form of a bus synchronization, CRC check and timing between a master ECU and a slave ECU (col. 5 li. 12-63).  Hence, user interface enabling a command record to be programmed and manipulated to issue embedded SW commands to slave entity of a master/slave ECU subsystem is recognized.
Similarly, Zeabari discloses an Application programming Interface as FET API including HW and SW for controlling the electronic operation and biasing member of the FET drivers associated with a controller board of a integrated circuit (intergrated controller ECU – para 0087) mounted with a motor assembly (see Abstract; Fig .12), where commands to bias the FET modules or drivers uses a master/slave embodiment using a bidirectional signal and feedback signalling paradigm (Fig. 18A) based on master controller-originating command sent to a slave controller of the ECU (para 0088; Fig. 17A-17B), as actuation commands to alter, via programming,  FET driving bias; e.g. to overcome path obstacles, degrading current (para 0068) and ripples (para 0069) being sensed within a motor cycle.  Hence, API to alter biasing of FET to overcome path obstacles via programming of master/slave communication in a ECU entails configuration of software object via an API to configure ECU master/slave signalling thereby adjusting a current affected by load or path impedance for boosting FET drivers a integrated controller.
Similarly, Ohashi discloses control signals to drivers associated with a control circuitry having master/slave ECUs, the transistor-based driver or switching elements (FETs – para 0048) underlying the ECUs comprised with harness of a light emitting system (para 0049), where duty cycle and current flowing (para 0049) for a driver is corrected via a slave ECU (para 0046) for a calibration mode (Fig. 3) as control signals reflecting a chromaticity correction coefficient implemented with a master/slave communication and correction paradigm (para 0056; Fig. 6).  Hence, use of a slave ECU to configure drive power of a FET-based switching element to alter a duty cycle or a current flow entails adjusted FET energization per a correction paradigm implemented via master/slave ECU signalling configuration according to need to respond to a FETs load.
Analogous to the above energization of switches in a vehicle harness, Maki discloses vehicle harness equipped with connection and power distribution box as control section to generate control signal, to slave ECU (para 0192) configured as extension electronic device to handle current situation responsive to load downstream of the harness (para 0025), the control section embodied in a in-vehicle electronic system to harness electronic devices, each having a load, a switch and a sensor based on which source power supplied thereto can be determined (para 0234) via control signals (signal for controlling the load – para 0330) to driver for energization of the load or to protect the devices from excessive load current (para 0235, 0245); 
Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement the user interface or configuration API in Santori so that software-implemented signal adjustment would include embedded instructions or programmatic object or API commands – as in Solanki or FET API in Zeabari -  to handle energy-related events of driving elements in the ECU operations, the energy-related situations such as need to boost a driver bias or current flow – as in biasing member in Zeabari, or the FET energizing in Ohashi -   responsive to path obstacles, ripples, variations of a connected load as set forth in Zeabari or  in Maki’s adjust due to excessive load – using a communication paradigm configured via a interface as set forth above, for control signals from software commands and programmed objects to be communicated to switching, biasing elements or (FET-based) drivers included with cthe ECU, according to SW protocols and bidirectional acknowlegement between sending entities and receiving entities of the ECU –as per a master/slave ECU paradigm in Maki’s harness, in Ohashi’s FET-based switch energization, and Zeabari’s driver biasing or Solanki’s master/slave ECU exchange -  the control signals configured or re-defined to address/correct a load situation associated with configuring a slave ECU per the above protocol or master/slave paradigm; because
   user-driven configuration of controlling signals for electronic controls within a integrated controlling circuit as control operations and signalling instantiated for certain situations or behavioral events (i.e. connected load variations) at lower level devices such as Transistor-based switching element, biasing element or driver devices  - whose performance is under direct influence by their respective load or path obstacle such as the ECU programming editor  or FET API from above -  would enable direct user evaluation and control type of input for added configuration, programmatic adjust or parametric setting to be promptly imparted or adapted to as corrective measures or re-configuration of the electronic control, including changes to energization of load-affected elements responsive to the dynamic demand and unpredicatble changes communicated with use of the ECU over power supply and driver operations harnessed with the electronic circuitry; such as boosting a driving mode of the drivers to overcome obstacles encountered at the drivers load;
implementation of master/slave ECU entities at the electronic control fabric and corresponding harnesss  to secure the protocol-driven communication scheme between the entities issuing of API or drivers commands and destination entities of the ECU in terms of a master/slave ECU paradigm would not only benefit of the bidirectional check and acknowledgment by master senders and recipient slaves as intended by this master/slave transmission scheme, but would also subsume ECU control operations of one of its slave entities under activation or message trigger by a master entity, which obviate the continual tying of electronic control circuitry resources in a communication fabric for conveying signals or energization commands, thereby affording a degree of freedom to the code translation of ECU SW yielding a more flexible compilation approach in which slave ECU operations are rather carried out as control object instantiated in a dynamic context, with slave responses activated only upon receipt of transmitted message, commands from a runtime master set with the master/slave communication paradigm as set forth above. 
As per claim 11, Santori discloses a software development support method that is executed by a software development support device that supports development of ECU software, comprising the steps of:
a selection step of selecting a control object of an ECU based on an input from an operation input section;
an operation setting step of setting an operation of the ECU for the control object selected in the selection step based on the input from the operation input section, wherein
the control object includes a slave ECU and a load connected to the slave ECU.
( all of which being addressed in claim 1)
As per claim 12, Santori discloses a software development support program, comprising:
functioning a computer of a software development support device that supports software development of an ECU as
a selection section for selecting a control object of the ECU based on an input from an operation input section, and
an operation setting section for setting an operation of the ECU for the control object selected by the selection section based on the input from the operation input section, wherein the control object includes a slave ECU and a load connected to the slave ECU.
( all of which being addressed in claim 1 from above)
Claims 2-5 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Santori et al, USPubN: 2005/0039160 (herein Santori) in view of Zeabari et al, USPubN: 2018/0347252 (herein Zeabari), Solanki, USPN: 7,529,268 (herein Solanki), Maki et al, USPubN: 2015/0349471 (herein Maki), and Ohashi et al, USPubN: 2017/0118816 (herein Ohashi), further in view of van Eikeren et al, USPubN: 2008/0159633 (herein vEikeren), and and Zink et al, USPN: 6,738,964 (herein Zink).
As per claim 2, Santori does not explicitly disclose (software development support device according to claim 1), further comprising
B) a label setting section in which a label is set in a state of the control object based on the input from the operation input section.
Color-coded label attached to master portions ECU or hierarchy of nodes or FPGA circuitry is shown in Kodosky (para 0313; Fig. 13) to facilitate visual rendering of a design
	Moreover, Santori discloses configuration interface by which an user can specify a relationship of a signal with a function block, such that a label is generated for the block (para 0269; function block has ... a label - para 0019); hence automatic generated label responsive to user specification entails a label generating section operative upon a user manual specification.
	Similarly, Zink discloses graphical development environment to create block-based application programs for hardware design (see Fig. 4-8; col. 7 lines 29-49) and annotations associated therewith (col. 12 li.52-55; col. 13 li. 62 to col. 14 li. 8), wherein, as the blocks (Fig. 17B) are constructed on the drawing, dialog windows are provided for user double-clicking, or interactive form of edit boxes by which description or annotation can be manually entered, via interactive label field for the user to add a text label (col. 15, li. 45-62)
	Similar to description dialog panes and annotation field from Zink, provision of a interface to correlate graphical content, objects with legend or textual annotation describing the objects is shown vEikeren’s IDE’s analytics API (para 0043) where toolbar, menu drop-down, button, check bex, tabs and editing fields (para 0042) are provided in action panes (Fig. 3A-3E; editor 710 - Fig. 7) for the user to customize description presented for the user to edit content (text region pane) of a respective label associated with a block or object (TableData 311, label 313, description field or text region 307 - Fig. 3B), the objects/icons or graphical elements presented in particular format for integrating information (via text panes for editing a label - para 0048) as part of the interactive framework (para 0045; Fig. 4). Hence, GUI setting in terms of text panes provided for users to edit content of label descriptive of objects being processed by a analytic IDE framework is recognized.
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement description or annotation related to graphical block of the target design such that specification of graphical objects or blocks include tool provided interactive options like a label setting section - as shown in Zink annotation field or vEikeren’s label options, or color-coded label in Kodosky - in which a label or label conent is set with a state or context specification of the block functionality (control object) received or perceived as input from the operation input section within the graphical tool/design; because
	interactive programming and customization of the design via graphical tool as in Santori equipped with GUI-based capabilities enabling selection and implementation blocks, setting up of control components geared for building inter-connectivity and functionality of components of a real-world design (HW equipment target) as well as tool-provided options for editing, configuring or reconfiguring their programmatic state or parametric relationship, setting up description or labeling of elements/components being configured with the graphical tool, would not only enhance usability of the interactive tool, extend configurability of the tool with interactive features affording the designer to a degree of freedom in being able to change or customize the information, descriptive insights via dedicated editor interface or text field, panes as set forth above;
	but would also provide a continuous and updated degree of assistance in understanding a currently achieved state of the design or configurations thereon, the assistance benefiting a user and sustained in real-time according to the tool facilitating editing or adding description to the built elements, such as via label setting capabilities or interactive scenarios where annotation or legend attached to a current state of each component/element on the design can be automatically and/or manually created, added or altered; i.e. the assistance aspect rendered all the more useful when timely provided (via editor/description setting) for accommodating the need for variability of build data , requirements of the design expansion or constraints caused by dynamics of the inter-components flow and declarative settings that accompany the extent of designer’s intents or actions included with the programming endeavor for building or testing software functionality of the HW design.
	As per claim 3, Santori discloses device of claim 2 with an output setting section (user may interactively specify plurality of operations ... producing an output based on signals displayed on the graph - para 0024) for setting output information (each function block has ... output signal - para 0019) corresponding to the input condition set at the input setting section (specifying a relationship .. that the output... is provided as input... via drag and drop - para 0029; para 0337; para 0330)
	Santori does not explicitly disclose (software development support device according to claim 2), wherein the operation setting section includes an input setting section for setting an input condition of the operation of the ECU based on the label set at the label setting section.
	Setting input via a input section for configuring input condition (function block, input signals, in response to which a respective signal operation may be performed ... a stopping condition - para 0228-0230; signal conditioning ... motion control - para 0122; Triggers and Timing tab - Fig. 8C; Trigger type - Fig. 8D; Trigger panel - para 0282) of a ECU operation (refer to claim 1) is shown in Santori’s setting a input for each block function on the design or graph (each function block has ... input signal - para 0019; para 0207; para 0337-0338; para 0332-0334), where the target equipment includes functionalities or functional modules such as a ECU’s (para 0123).
	Use of label or description associated with a function block (para 0029) to derive relationship between input and expected output (see para 250) can support the declarative programming such as specification action by the user via drag-and-drop interaction per Santori (para 0029) where the user can specify this relationship (para 0158)
	The use of label as assistance to afford the developers – e.g. color-coded indicator in Kodosky - with visual access to meaning of objects and graphical representation thereof as well as interconnected relationship among the blocks presented in a design has been demonstrated with prongs showing why having a label setting section/feature in Santori woud have been obvious per rationale B in claim 2.
	Thus, based on effect of proper labeling in a pane/tab per Santori (tabbed and labeled -para 0275; Fig. 8C) to indicate relationship between signal received (label: Acquired signal) into a functional block and the expected signal response (label: Output Signal) on a view panel as shown in the configuration panels (para 0275-0278), setting section exhibiting relationship between input and output for a operation of a ECU in a GUI portion such as visual aid carried out as configuration type labels is either disclosed or would have been obvious.
	It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement configuration of ECU functional flow specifications or in-signals and out-signal relationships so that block specifications in the configuration panels include label description associated with each block (as set forth above) and that the operation setting section thereof includes an input setting section for setting an input condition of the operation of the ECU in the sense that the condition setting is based on understanding of output/input relationship via assistance provided from information or description in the label set (achieved per) the label setting section as per rationale B set forth above; because
	operations or parametric setting to implement when building a graphical design (such as an ECU) as per Santori’s environment entails significance of visualizing designer effects when operation of the design is being expressed with functional blocks, in the sense that clear understanding about programmatic merits to the block parameterization, operational flow relationship and inter-block dependency of the target model on a graphical context should facilitate a designer in accordance with a build or testing endeavor;
	use of labeling to convey input and output relationship (among functional blocks) not only enable the underlying tool automation software or a manual designer to grasp meaning of the functional relationship by which to implement observables, establish expectation of result on basis of applied signal or input triggers but would also ease configuration of code testing for it to be more attuned with a intent to validate inter-block operations in accordance with help of the label; as this would also improve usability of the tool in easing effort associated with generating one or more a simulation runs in relation to a validating a control function, assessing of a HW module operation, or weighing on need for more simulation coverage or parametric adjusting in refining blockwise functional state of a model — the target equipment being configured via interface of the GUI tool by Santori — so to improve likelihood for achieving cost-effective and optimized build endeavor.
	As per claim 4, Santori discloses ( device according to claim 2), wherein the label setting section is displayed on a display section (labeled “Configuration”, “Triggers and Timing”, “Output Signals” - para 0275; labeled “Acquired Signals” - para 0277, 0283; labeled “Input Signal” - para 0285; labeled “Limit Test” - para 0302; labeled “collected data” - para 0380; labeled “magnitude 2” - para 0408; labeled “Device” - para 0431; labeled “basic function 1” - para 0268) associated with the control object (Fig. 8C, 8D, 8E, 8F, 8H, 81, 15E), selected by the selection section.
	As per claim 5, Santori discloses ( device according to claim 3), wherein the label setting section is displayed on a display section (refer to claim 4) associated with the control object selected by (see claim 4) the selection section.
Claims 6-10 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Santori et al, USPubN: 2005/0039160 (herein Santori) in view of Zeabari et al, USPubN: 2018/0347252 (herein Zeabari), Solanki, USPN: 7,529,268 (herein Solanki), Maki et al, USPubN: 2015/0349471 (herein Maki), and Ohashi et al, USPubN: 2017/0118816 (herein Ohashi), further in view of Zhang et al, USPN: 10,719,645 (herein Zhang) and Kinnucan et al, USPubN: 2008/0092111 (herein Kinnucan)
	As per claim 6, Santori discloses software development support device according to claim 1, wherein the selection section is provided with a control object display section (para 0016, 0138, 0239) on which the control object is displayed (Fig. 8A, 8E; para 0388-0390) on a display section, and a control object setting section (Fig. 8A, 8E, 17A-17G) where the control object is selected (by clicking on the Basis Function block - para 0263; click on the function block - para 0284; para 0389; click the “Run” - para 0432) from the control object display section based on the input from the operation input section (see above)
C) Santori does not explicitly disclose 
	wherein the control object display section displays the control object in different colors according to a type of the control object, and the type that can be set is indicated by a color in the control object setting section. 
	Santori discloses use of highlighting to emphasize on weight of a configuration parameter (para 0347) 
	Kinnucan discloses package editor interfaces (Fig. 6A-6B, 6D) and provision of dialog boxes by which the user can define parameters (para 0097) in association with a class instance among hierarchy of user-defined graphical objects, where one such class (in the graphical model - para 0061-0062, para 0113) can be selected for implementing a behavior using a prompted list of parameters for the corresponding object (para 0100; Fig. 3-4), the class of graphical objects depicted graphically to implementing a component of a model (para 0113) such as that of a ECU (para 0173, 0175), the depiction of the objects according to their inheritance relationship expressed or annotated with shading effect or in different colors (para 0149); hence implemented user-defined class objects hierarchy submitted for parametric configuration via editor dialog according to inheritance type expressed in different colors is recognized.
	Zhang discloses a Simulink-based implementation of ECU embedded systems (col. 6 li. 23-34) via configuration of interconnected blocks according to a MatLab, Stateflow model (Fig. 2B, 4A, 4B) with configuration of variables for a execution context (Fig. 4C; Figs 10-11) and visual rendering of the model (Fig. 6) via highlighting (col. 30 li. 14-21) where visualization of the model elements by virtue of design interest includes highlighting and use of a different color from one element to another (col. 20 li. 4-13), the colors also used for differentiating substructure naming, labeling or tagging (col. 28 li. 33-43)
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement a ECU build interface and configuration
 interfaces for simulation purposes in Santori’s Simulink environment (para 0089) so that rendering of the components listed on those interfaces is enhanced with color differentiation and highlighting for stressing a visibility or a type of interest, including a control object display section exhibiting a control object - as in Zhang model elements rendering, naming, or labelling or Kinnucan parameter setting - in different colors according to a type of the control object, where the type - as per Kinnucan or tagging, labeling in Zhang - can be set is indicated by a color; e.g. as per in the control object setting section as in Kinnucan; because
	use of rendering by a graphical environment to highlight importance of a configuration assets, or build element would attach or visibly impart (i) import/weight to such element or (ii) usable, configurable type significance thereof, such that use of a different color to express this
weight would augment visibility of elements in accordance to a color-based distinction and the significance of the elements among other elements,
	which in turn facilitate a developer to select or deselect an element among other possibilities in the course of configuring components or parameterized testing, or simulating a control functionality of import among other model functional subportions where operation or control code to implement via configuration interfaces such as those endowed with differentiated color rendering as set forth above ( for a chosen subset of configurable elements) can be configured with effective selection of elements or programmatic components on basis of significance, point of focus associated with the model component type, the latter conducive to interest derived from the simulating designer towards carrying out a test functionality.
As per claim 7, Santori discloses software development support device according to claim 2, 
(i) wherein the selection section is provided with a control object display section on which the control object is displayed on a display section (refer to claim 6), and a control object setting section where the control object is selected from the control object display section based on the input from the operation input section (refer to claim 6),  
(ii) wherein the control object display section displays the control object in different colors according to a type of the control object, and the type that can be set is indicated by a color in the control object setting section (refer to rationale C in claim 6).
As per claim 8, Santori discloses software development support device according to claim 3, 
wherein the selection section is provided with a control object display section on which the control object is displayed on a display section, and a control object setting section where the control object is selected from the control object display section based on the input from the operation input section (refer to claim 6), wherein
the control object display section displays the control object in different colors according to a type of the control object, and the type that can be set is indicated by a color in the control object setting section (refer to rationale C in claim 6).
As per claim 9, Santori discloses software development support device according to claim 4, wherein 
the selection section is provided with a control object display section on which the control object is displayed on a display section, and a control object setting section where the control object is selected from the control object display section based on the input from the operation input section (refer to claim 6), 
wherein the control object display section displays the control object in different colors according to a type of the control object, and the type that can be set is indicated by a color in the control object setting section (refer to rationale C in claim 6).
As per claim 10, Santori discloses software development support device according to claim 5, wherein the selection section is provided with a control object display section on which the control object is displayed on a display section, and a control object setting section where the control object is selected from the control object display section based on the input from the operation input section, wherein
the control object display section displays the control object in different colors according to a type of the control object, and the type that can be set is indicated by a color in the control object setting section.
( all of which being addressed in claim 6)
Response to Arguments
Applicant's arguments filed 4/30/21 have been fully considered but they are not persuasive. Following are the Examiner’s observations in regard thereto.
	Applicants have submitted that no references as cited disclose the added feature in claim 1 being “control object includes a slave ECU and a load connected to the slave ECU”, in the sense that the rejection to claims 1, 2-10 and 11-12 should be withdrawn (Applicant's Remarks pg. 7-8)
	The argument is deemed largely moot as the language in question constitute a newly introduced subject matter, which the current Office Action has been set forth to prosecute with the latest and adjusted grounds of rejection.
	In all, claims 1-12 stand rejected as set forth above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/

Primary Examiner, Art Unit 2193

June 09, 2021